DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 10/12/2021 has been entered. Claims 1-19 remain pending in the application.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima et al. (hereinafter Kawashima), US 2010/0277438 A1, in view of Brodie et al. (hereinafter Brodie), US 2007/0124695A1.

Regarding independent claim 1, Kawashima teaches a user interface in a vehicle system (Fig. 1, 1; [0032] “FIG. 1 is a perspective view showing one example of 
a display screen (Fig. 1, 15; [0032] “The operation apparatus 1 includes a monitor device (display device) 15 located in a center portion of an instrument panel”) configured to display a first user interface screen (Fig. 15, the upper drawing) that includes a list (Fig. 15, LW) of one or more selectable items (Fig. 15, MUSIC NAME; [0082] “when a touch operation is performed on the present album window AW, a music list window LW of the presently selected album is indicated. Each music name display area on the list forms a soft button for music selection”); and 
a processor (Fig. 3, 101; [0037]; [0129]) in communication with the display screen (Fig. 3, 101<->110<->15; [0037] “The graphics controller 110 is connected with a display video RAM 111 and the monitor device 15”; [0039]) and programmed to: 
in response to both a scrolling action initiated by a user and a vehicle speed being above a vehicle speed threshold ([0082] “When a drag operation is performed on the music list window LW in the arrangement direction (vertical direction) of the music name display area, the music name display area is successively scrolled in the music list window LW in a direction correspondingly to the drag operation. In the stopping interface specification, as shown in the upper drawing of FIG. 15, the music name display area is scrolled such that the music name display area is continuously switched when one drag operation is continued.”; [0100] “The high-speed traveling interface specification is used when the detected vehicle speed is greater than the threshold”), output a second user interface screen (Fig. 15, lower drawing corresponding to the 

However, in the same field of endeavor, Brodie teaches the list of one or more selectable items (Fig. 3A, 302; [0028] “The item presentation area 302 presents items organized in groups. For example, the item presentation area 302 shows a variety of digital images”) found in a plurality of pages of the list associated with a user interface screen ([0006] “items are divided into groups, and a group header is associated with each group. The items and group headers are presented on a screen display, and the displayed content is subject to navigational requests from a user”; [0030] “the scroll indicator 308 is positioned at the top of the scroll bar 306. This indicates that the beginning of the presentation is currently visible and that additional content may be viewed by scrolling down” describes the list comprises a plurality of pages of digital images).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of organizing items in groups for presentation to a user as suggested in Brodie into Kawashima’s system because both of these systems are addressing the need of an improved technique to facilitate the navigation of the user interface, and by incorporating the teaching of Brodie into Kawashima would improve the integrity of Kawashima's system by organizing the list of selectable items in a plurality of pages (Brodie, [0005]-[0006]).

Regarding dependent claim 2, the combination of Kawashima and Brodie teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. 

Regarding dependent claim 3, the combination of Kawashima and Brodie teaches all the limitations as set forth in the rejection of claim 2 that is incorporated. Brodie further teaches wherein the processor is further programmed to hide the header section in response to the scrolling action initiated by the user (Figs. 3A-3E; [0033] “As the user navigates away from the images taken on June 21, a greater portion of the item presentation area 302 is dedicated to images taken on June 20. As the item presentation area 302 makes this transition, the fixed header 310 may be displayed until all the June 21 images are removed and an additional fixed header, a fixed header 314, is presented”).
Kawashima teaches to hide a section of the user interface screen in response to the scrolling action initiated by the user and the vehicle speed being above the vehicle speed threshold (Fig. 16; [0083] “The right drawing of FIG. 16 shows the traveling interface specification. In the right drawing of FIG. 16, the mode switching button SB is omitted or disabled, and only the switching operation region GA1 for setting the temperature and the switching operation region GA2 for setting the amount of winds are formed” Examiner interprets the claimed scrolling action as the drag operation).

Regarding dependent claim 4, the combination of Kawashima and Brodie teaches all the limitations as set forth in the rejection of claim 2 that is incorporated. 

Regarding dependent claim 5, the combination of Kawashima and Brodie teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Brodie further teaches wherein the first user interface screen includes a footer section including information located along a bottom portion of the first user interface screen (Fig. 3A, 304; [0029] “a group header”; Fig. 3D, 310, 314; [0033] “headers may be placed at the top and the bottom of the screen display 300 to indicate the content of groups that are not currently visible” Examiner notes that the group header is interpreted as the claimed footer here when it is placed at the bottom of the screen display).

Regarding dependent claim 6, the combination of Kawashima and Brodie teaches all the limitations as set forth in the rejection of claim 5 that is incorporated. Brodie further teaches wherein the processor is further programmed to hide the footer section in response to the scrolling action initiated by the user (Figs. 3A-3E; [0033] “As the user navigates away from the images taken on June 21, a greater portion of the 

Regarding dependent claim 7, the combination of Kawashima and Brodie teaches all the limitations as set forth in the rejection of claim 5 that is incorporated. Brodie further teaches wherein the first user interface screen includes a header section including information located along a top portion of the first user interface screen (Fig. 3A, 304; [0029] “a group header”).

Regarding dependent claim 8, the combination of Kawashima and Brodie teaches all the limitations as set forth in the rejection of claim 7 that is incorporated. Brodie further teaches wherein the processor is further programmed to hide the header section in response to the scrolling action initiated by the user (Figs. 3A-3E; [0033] “As the user navigates away from the images taken on June 21, a greater portion of the item presentation area 302 is dedicated to images taken on June 20. As the item presentation area 302 makes this transition, the fixed header 310 may be displayed until all the June 21 images are removed and an additional fixed header, a fixed header 314, is presented”; [0034]).

independent claim 10, Kawashima teaches a vehicle system comprising:
one or more vehicle sensors configured to identify a vehicle environment from vehicle environment data (Fig. 3, 300, 301; [0069] “the operation ECU 10 obtains vehicle speed information; which is detected by the vehicle speed sensor 301, from the body ECU 300 via the serial communication bus 30.” Examiner interprets the claimed vehicle environment and vehicle environment data as the traveling state and the speed of the vehicle respectively);
a display screen (Fig. 1, 15; [0032] “The operation apparatus 1 includes a monitor device (display device) 15 located in a center portion of an instrument panel”) configured to display a first user interface screen (Fig. 15, the upper drawing) that includes a list (Fig. 15, LW) of one or more selectable items (Fig. 15, MUSIC NAME; [0082] “when a touch operation is performed on the present album window AW, a music list window LW of the presently selected album is indicated. Each music name display area on the list forms a soft button for music selection); and 
a processor (Fig. 3, 101; [0037]; [0129]) in communication with the display screen (Fig. 3, 101<->110<->15; [0037] “The graphics controller 110 is connected with a display video RAM 111 and the monitor device 15”; [0039]) and programmed to: 
in response to both a scrolling action initiated by a user and vehicle environment data indicating conditions regarding the vehicle environment (([0082] “When a drag operation is performed on the music list window LW in the arrangement direction (vertical direction) of the music name display area, the music name display area is successively scrolled in the music list window LW in a direction correspondingly to the 
Kawashima does not explicitly disclose the list of one or more selectable items found in a plurality of pages of the list associated with a user interface screen.
However, in the same field of endeavor, Brodie teaches the list of one or more selectable items (Fig. 3A, 302; [0028] “The item presentation area 302 presents items organized in groups. For example, the item presentation area 302 shows a variety of digital images”) found in a plurality of pages of the list associated with a user interface screen ([0006] “items are divided into groups, and a group header is associated with each group. The items and group headers are presented on a screen display, and the displayed content is subject to navigational requests from a user”; [0030] “the scroll indicator 308 is positioned at the top of the scroll bar 306. This indicates that the beginning of the presentation is currently visible and that additional content may be viewed by scrolling down” describes the list comprises a plurality of pages of digital images).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of organizing items in groups for presentation to a user as suggested in Brodie into Kawashima’s system because both of these systems are addressing the need of an improved technique to facilitate the navigation of the user interface, and by incorporating the 

Regarding independent claim 16, Kawashima teaches a user interface in a vehicle system (Fig. 1, 1; [0032] “FIG. 1 is a perspective view showing one example of an operation apparatus for an in-vehicle electronic device applied with an image display device. The operation apparatus 1 is located in an interior of a vehicle such as an automobile”), comprising: 
a processor (Fig. 3, 101) programmed to: 
output a user interface screen (Fig. 15, the upper drawing) that includes a list (Fig. 15, LW) of one or more selectable items (Fig. 15, MUSIC NAME; [0082] “when a touch operation is performed on the present album window AW, a music list window LW of the presently selected album is indicated. Each music name display area on the list forms a soft button for music selection”); and 
in response to both a scrolling action initiated by a user and a vehicle speed above a vehicle speed threshold ([0082] “When a drag operation is performed on the music list window LW in the arrangement direction (vertical direction) of the music name display area, the music name display area is successively scrolled in the music list window LW in a direction correspondingly to the drag operation. In the stopping interface specification, as shown in the upper drawing of FIG. 15, the music name display area is scrolled such that the music name display area is continuously switched when one drag operation is continued.”; [0100] “The high-speed traveling interface specification is used when the detected vehicle speed is greater than the threshold”), a section (Fig. 16; [0083] “The right drawing of FIG. 16 shows the traveling interface specification. In the right drawing of FIG. 16, the mode switching button SB is omitted or disabled, and only the switching operation region GA1 for setting the temperature and the switching operation region GA2 for setting the amount of winds are formed” Examiner interprets the claimed scrolling action as the drag operation), and output on the user interface screen (Fig. 15, lower drawing corresponding to the second user interface screen; [0100] “The interface specification alteration unit may be configured to switch the interface specification to one of the low-speed traveling interface specification and the high-speed traveling interface specification according to the vehicle speed”) a button section (Fig. 15, the lower drawing, BA; [0082] “in the traveling interface specification, as shown in the lower drawing of FIG. 15, each time when a touch operation is performed, one presently selected music is moved in a direction indicated by one of the direction marks BA, which is located in the vicinity of the inputted touch point. Consequently, the presently played music is switched to the subsequent music specified by the corresponding direction mark BA, and the subsequent music is played.”), wherein the plurality of selectable buttons are configured to at least activate a recent call, recent point-of-interest, or preset associated with the list (Fig. 15, the lower drawing, BA; [0082] “as shown in the lower drawing of FIG. 15, each time when a touch operation is performed, one presently selected music is moved in a direction indicated by one of the direction marks BA, which is located in the vicinity of the inputted touch point. Consequently, the presently played music is switched to the subsequent music specified by the corresponding direction mark BA, and the subsequent music is played.”) and wherein the plurality of selectable buttons were not 
Kawashima does not explicitly disclose the list of one or more selectable items found in a plurality of pages of the list associated with the user interface screen, wherein the user interface screen includes a header section including information located along a top portion of the user interface screen; and hide the header section in response to the scrolling action initiated by the user.
However, in the same field of endeavor, Brodie teaches the list of one or more selectable items (Fig. 3A, 302; [0028] “The item presentation area 302 presents items organized in groups. For example, the item presentation area 302 shows a variety of digital images”) found in a plurality of pages of the list associated with the user interface screen ([0006] “items are divided into groups, and a group header is associated with each group. The items and group headers are presented on a screen display, and the displayed content is subject to navigational requests from a user”; [0030] “the scroll indicator 308 is positioned at the top of the scroll bar 306. This indicates that the beginning of the presentation is currently visible and that additional content may be viewed by scrolling down” describes the list comprises a plurality of pages of digital images), wherein the user interface screen includes a header section including information located along a top portion of the user interface screen (Fig. 3A, 304; [0029] “a group header”); and hide the header section in response to the scrolling action initiated by the user (Figs. 3A-3E; [0033] “As the user navigates away from the images 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of organizing items in groups for presentation to a user and each group presented with a group header as suggested in Brodie into Kawashima’s system because both of these systems are addressing the need of an improved technique to facilitate the navigation of the user interface, and by incorporating the teaching of Brodie into Kawashima would improve the integrity of Kawashima's system by organizing the list of selectable items in a plurality of pages (Brodie, [0005]-[0006]).

Regarding dependent claim 17, the combination of Kawashima and Brodie teaches all the limitations as set forth in the rejection of claim 16 that is incorporated. Kawashima further teaches wherein the processor is further programmed to, in response to the scrolling action ([0082] “On the other hand, in the traveling interface specification, as shown in the lower drawing of FIG. 15, each time when a touch operation is performed”) and the vehicle speed above the vehicle speed threshold ([0100] “The high-speed traveling interface specification is used when the detected vehicle speed is greater than the threshold”), output on the user interface screen a button section including a plurality of selectable buttons associated with actions related to the one or more selectable items (Fig. 15, lower drawing, BA; [0082] “each time when 

Regarding dependent claim 18, the combination of Kawashima and Brodie teaches all the limitations as set forth in the rejection of claim 16 that is incorporated. Brodie further teaches wherein the processor is further programmed to output the user interface screen including a footer section including information located along a bottom portion of the user interface screen (Fig. 3A, 304; [0029] “a group header”; Fig. 3D, 310, 314; [0033] “headers may be placed at the top and the bottom of the screen display 300 to indicate the content of groups that are not currently visible” Examiner notes that the group header is interpreted as the claimed footer here when it is placed at the bottom of the screen display).

Regarding dependent claim 19, the combination of Kawashima and Brodie teaches all the limitations as set forth in the rejection of claim 18 that is incorporated. Brodie further teaches wherein the processor is further programmed to, in response to a scrolling action initiated by a user and the vehicle speed being above the vehicle speed threshold, hide the footer section (Figs. 3A-3E; [0033] “As the user navigates away from the images taken on June 21, a greater portion of the item presentation area 302 is dedicated to images taken on June 20. As the item presentation area 302 makes this .

Claims 9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima, in view of Brodie as applied in claims 1 and 10, further in view of Small et al. (hereinafter Small), US 2011/0082619 A1.

Regarding dependent claim 9, the combination of Kawashima and Brodie teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. The combination of Kawashima and Brodie does not explicitly disclose wherein the processor is further programmed to output a setting configured to disable output of the second user interface screen.
However, in the same field of endeavor, Small teaches wherein the processor is further programmed to output a setting configured to disable output of the second user interface screen ([0083] “Although the non-essential displays/controls may be preset by the manufacturer, preferably the user makes this determination … the display interface for non-essential vehicle subsystems may be simplified, for example by including a subset of the controls that allows the user limited subsystem control while minimizing interface distractions“).


Regarding dependent claim 11, the combination of Kawashima and Brodie teaches all the limitations as set forth in the rejection of claim 10 that is incorporated. The combination of Kawashima and Brodie does not explicitly disclose the one or more vehicle sensors is further configured to identify a number of vehicle occupants.
However, in the same field of endeavor, Small teaches the one or more vehicle sensors is further configured to identify a number of vehicle occupants (Fig. 17, 1707; [0081] “pressure sensitive switches 1707 are mounted within the car seats and used to determine the number and location of the vehicle's passengers.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of using pressure sensitive switches mounted within the car seats to determine the number of passengers in the vehicle as suggested in Small into Kawashima and Brodie’s system because both of these systems are addressing a method for configuring a vehicle interface in response to a monitored vehicle condition, and by incorporating the teaching 

Regarding dependent claim 12, the combination of Kawashima, Brodie and Small teaches all the limitations as set forth in the rejection of claim 11 that is incorporated. Small further teaches wherein the processor is further programmed to in response to the number of vehicle occupants, output the second user interface screen ([0081] “pressure sensitive switches 1707 are mounted within the car seats and used to determine the number and location of the vehicle's passengers. Using this information, the information displayed on the user interface may be varied … For example, while interface 300 includes dual temperature controls, i.e., a driver temperature control 309 and a passenger temperature control 311, the system may adapt to only having the driver present by only displaying control 309 and eliminating control 311 … displaying seat adjustment controls on the interface, but only for those seats containing passengers”).

Regarding dependent claim 13, it is a vehicle system claim that corresponding to the user interface of claim 9. Therefore it is rejected for the same reason as claim 9 above.

Regarding dependent claim 14, the combination of Kawashima and Brodie teaches all the limitations as set forth in the rejection of claim 10 that is incorporated. 
However, in the same field of endeavor, Small teaches wherein the vehicle environment data includes map data (Fig. 17, 1703; [0082] “System controller 103 determines this proximity using data from GPS system 1703 along with preset ‘home’ coordinates … When system controller 103 determines that the vehicle is close to, and within range of, the home location, the interface changes as shown in FIG. 21, this interface including three soft buttons 1901-1903 within zone 301 labeled, respectively, “Garage 1”, “Garage 2” and “Home Lights”.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of using the GPS to determine the proximity to the location where control is desired (e.g., the user's home) to activate controls an external system as suggested in Small into Kawashima and Brodie’s system because both of these systems are addressing a method for configuring a vehicle interface in response to a monitored vehicle condition, and by incorporating the teaching of Small into Kawashima and Brodie would improve the integrity of Kawashima and Brodie's system by using GPS to determine the map data (Small, [0006]-[0007]).

Regarding dependent claim 15, the combination of Kawashima and Brodie teaches all the limitations as set forth in the rejection of claim 10 that is incorporated. The combination of Kawashima and Brodie does not explicitly disclose wherein the vehicle environment includes weather data.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of using the precipitation sensor to sense the level of precipitation, thus allowing the system to more accurately adapt the user interface to changing weather conditions as suggested in Small into Kawashima and Brodie’s system because both of these systems are addressing a method for configuring a vehicle interface in response to a monitored vehicle condition, and by incorporating the teaching of Small into Kawashima and Brodie would improve the integrity of Kawashima and Brodie's system by using a precipitation sensor to determine the weather data (Small, [0006]-[0007]).

Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered.

As to point (1), Examiner respectfully disagrees. Each time when a touch operation is detected in the area near or surrounding a direction mark BA, e.g. the Up direction, the presently played music is switched to the subsequent music in the Up direction, and the subsequent music is played, according to Kawashima’s specification in paragraph [0082], where the direction marks BA are illustrated in the lower drawing of Fig. 15. Clearly, the direction marks BA are direction buttons presented on the music list window LW. The direction which presently selected music is moved is based on the direction mark BA of the user interface is touched.
(2) Applicant further argues the prior art fails to meet the limitation of "output a second user interface screen that includes a list and a button section including a 
As to point (2), as illustrated in the lower drawing in Fig. 15, the user interface includes a music list window LW wherein the list forms a soft button for music selection and a direction marks BA section which includes an Up arrow and a Down arrow, when touched indicates the intended direction to move the music item. The Up arrow is preset to move the music upward when touched. The Down arrow is preset to move the music downward when touched. The direction marks BA section is a separated section overlaying on the list section. 
Claims 1-19 remain rejected as set forth above. No new references are cited.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY P HOANG whose telephone number is (469)295-9134. The examiner can normally be reached M-TH 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER WELCH can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/AMY P HOANG/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143